DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 7,528,049 and published in US 2011/0147817.  The improvement comprises that the handle substrate contains getter material and has a handle getter concentration profile, the handle getter concentration profile having a peak at the second interface and a gradual decline until reaching a handle getter concentration, the handle getter concentration being less than the trough concentration.
	In re claim 11, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 7,528,049 and published in US 2011/0147817.  The improvement comprises that the oxide layer is disposed on a face of at least one of the handle substrate and the device substrate, the oxide layer including metal contaminants; and before the handle substrate is bonded to the device substrate, the oxide layer is subjected to a gettering process in which a halogen species is provided in the oxide layer to getter away the metal contaminants.

interconnect structure disposed over the device layer, wherein the interconnect structure operably couples the one or more semiconductor devices to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 6, 2021



/HSIEN MING LEE/